Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 1 of 30
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 2 of 30
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 3 of 30




                      Exhibit “A”
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 4 of 30




                                                                       INVOICE
                                                                           Invoice # 490
                                                                        Date: 07/09/2019
                                                                       Due Upon Receipt
    Hanley Law
    365 Fifth Avenue S. Ste 202
    Naples, FL 34102
    United States


    Jyll Brink



    Brink v. Raymond James & Associates

    Brink v. Raymond James & Associates

       Type        Date           Description             Quantity    Rate     Total

     Service     02/15/2015                                   1.00   $500.00   $500.00




                                  X
     Service     02/17/2015                                   0.10   $500.00    $50.00


     Service     02/18/2015                                   0.10   $500.00    $50.00


     Service     02/19/2015                                   0.10   $500.00    $50.00


     Service     02/23/2015                                   0.10   $500.00    $50.00


     Service     03/09/2015                                   0.20   $500.00   $100.00


     Service     03/09/2015                                   0.10   $500.00    $50.00


     Service     03/11/2015                                   0.10   $500.00    $50.00



     Service     03/19/2015                                   1.00   $500.00   $500.00


     Service     03/19/2015                                   0.20   $500.00   $100.00




                                      Page 1 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 5 of 30
                                                              Invoice # 490 - 07/09/2019




     Service   03/20/2015                                   0.10   $500.00      $50.00




                               X
     Service   04/06/2015                                   0.20   $500.00    $100.00




     Service   04/06/2015                                   0.10   $500.00      $50.00




     Service   04/07/2015                                   1.00   $500.00    $500.00



     Service   04/17/2015                                   0.50   $500.00    $250.00




     Service   04/23/2015                                   1.00   $500.00    $500.00


     Service   04/24/2015                                   0.30   $500.00    $150.00




     Service   04/27/2015                                   0.20   $500.00    $100.00


     Service   04/28/2015                                   0.10   $500.00      $50.00



     Service   05/08/2015                                   0.10   $500.00      $50.00


     Service   06/04/2015                                   0.30   $500.00    $150.00


     Service   06/05/2015                                   0.20   $500.00    $100.00




     Service   06/08/2015                                   0.10   $500.00      $50.00


     Service   06/08/2015                                   0.10   $500.00      $50.00



     Service   06/23/2015                                   0.50   $500.00    $250.00




                                     Page 2 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 6 of 30
                                                              Invoice # 490 - 07/09/2019




     Service   06/24/2015                                   0.20   $500.00    $100.00




                               X
     Service   06/29/2015                                   0.20   $500.00    $100.00



     Service   06/29/2015                                   0.10   $500.00      $50.00


     Service   06/30/2015                                   0.10   $500.00      $50.00


     Service   06/30/2015                                   0.50   $500.00    $250.00



     Service   07/07/2015                                   0.10   $500.00      $50.00



     Service   07/09/2015                                   0.20   $500.00    $100.00


     Service   07/09/2015                                   0.10   $500.00      $50.00


     Service   07/13/2015                                   0.50   $500.00    $250.00



     Service   07/17/2015                                   0.20   $500.00    $100.00



     Service   07/20/2015                                   0.10   $500.00      $50.00


     Service   07/24/2015                                   0.10   $500.00      $50.00


     Service   07/24/2015                                   0.10   $500.00      $50.00


     Service   07/27/2015                                   0.50   $500.00    $250.00



     Service   08/06/2015                                   0.20   $500.00    $100.00



     Service   08/06/2015                                   0.10   $500.00      $50.00


     Service   10/13/2015                                   0.30   $500.00    $150.00




                                     Page 3 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 7 of 30
                                                              Invoice # 490 - 07/09/2019




     Service   10/14/2015                                   0.10   $500.00      $50.00

     Service   10/15/2015                                   0.50   $500.00    $250.00



     Service


     Service



     Service

     Service


     Service
               02/04/2016


               02/05/2016



               02/06/2016

               02/08/2016


               02/09/2016
                               X                            1.00


                                                            0.10



                                                            0.10

                                                            0.10


                                                            0.20
                                                                   $500.00


                                                                   $500.00



                                                                   $500.00

                                                                   $500.00


                                                                   $500.00
                                                                              $500.00


                                                                                $50.00



                                                                                $50.00

                                                                                $50.00


                                                                              $100.00




     Service   02/10/2016                                   1.00   $500.00    $500.00



     Service   02/10/2016                                   0.10   $500.00      $50.00



     Service   02/17/2016                                   0.10   $500.00      $50.00


     Service   02/17/2016                                   0.10   $500.00      $50.00


     Service   02/19/2016                                   0.20   $500.00    $100.00



     Service   02/23/2016                                   0.10   $500.00      $50.00


     Service   02/23/2016                                   0.10   $500.00      $50.00



     Service   02/25/2016                                   0.10   $500.00      $50.00


     Service   02/25/2016                                   0.10   $500.00      $50.00


     Service   02/25/2016                                   1.00   $500.00    $500.00




                                     Page 4 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 8 of 30
                                                              Invoice # 490 - 07/09/2019




     Service   02/25/2016                                   0.30   $500.00    $150.00




                                X
     Service   02/25/2016                                   0.10   $500.00      $50.00


     Service   02/25/2016                                   0.20   $500.00    $100.00




     Service   02/26/2016                                   0.10   $500.00      $50.00

     Service   02/29/2016                                   0.50   $500.00    $250.00



     Service   02/29/2016                                   0.20   $500.00    $100.00



     Service   02/29/2016                                   0.20   $500.00    $100.00



     Service   03/02/2016                                   0.20   $500.00    $100.00




     Service   03/07/2016                                   0.10   $500.00      $50.00



     Service   03/08/2016                                   0.10   $500.00      $50.00




     Service   03/08/2016                                   0.20   $500.00    $100.00




     Service   03/08/2016                                   0.10   $500.00      $50.00



     Service   03/09/2016                                   1.00   $500.00    $500.00


     Service   03/09/2016                                   0.20   $500.00    $100.00




                                     Page 5 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 9 of 30
                                                              Invoice # 490 - 07/09/2019




     Service   03/09/2016                                   0.10   $500.00      $50.00




                              X
     Service   03/11/2016                                   0.10   $500.00      $50.00




     Service   03/14/2016                                   1.00   $500.00    $500.00




     Service   03/14/2016                                   0.20   $500.00    $100.00



     Service   03/14/2016                                   0.10   $500.00      $50.00



     Service   03/16/2016                                   0.10   $500.00      $50.00



     Service   04/13/2016                                   0.10   $500.00      $50.00


     Service   04/14/2016                                   0.10   $500.00      $50.00


     Service   04/14/2016                                   0.10   $500.00      $50.00


     Service   04/14/2016                                   0.10   $500.00      $50.00


     Service   04/21/2016                                   0.10   $500.00      $50.00



     Service   05/09/2016                                   1.00   $500.00    $500.00


     Service   05/10/2016                                   0.50   $400.00    $200.00



     Service   05/12/2016                                   0.30   $500.00    $150.00




     Service   05/12/2016                                   0.30   $500.00    $150.00




                                     Page 6 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 10 of
                                      30                     Invoice # 490 - 07/09/2019




    Service   05/19/2016                                       1.50   $500.00    $750.00




                                 X
    Service   05/25/2016                                       1.00   $500.00    $500.00



    Service   05/26/2016                                       0.30   $500.00    $150.00



    Service   06/01/2016                                       5.00   $500.00   $2,500.00

    Service   06/06/2016                                       0.30   $500.00    $150.00


    Service   06/24/2016                                       0.10   $500.00     $50.00


    Service   04/24/2017                                       0.50   $500.00    $250.00



    Service   01/18/2018                                       0.30   $500.00    $150.00


    Service   04/12/2018                                       0.10   $500.00     $50.00

    Service   07/09/2018                                       0.20   $500.00    $100.00



    Service   07/10/2018                                       0.10   $500.00     $50.00


    Service   07/17/2018                                       0.10   $500.00     $50.00



    Service   07/24/2018                                       0.10   $500.00     $50.00


    Service   07/24/2018                                       0.10   $500.00     $50.00


    Service   08/22/2018                                       0.50   $500.00    $250.00

    Service   08/22/2018                                       0.10   $500.00     $50.00

    Service   08/22/2018                                       0.10   $500.00     $50.00

    Service   09/04/2018                                       0.10   $500.00     $50.00




                                       Page 7 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 11 of
                                      30                     Invoice # 490 - 07/09/2019




    Service   09/05/2018                                       0.10   $500.00    $50.00




    Service




    Service



    Service



    Service
              09/06/2018




              09/06/2018



              09/06/2018



              09/06/2018
                                X                              0.10




                                                               0.50



                                                               0.50



                                                               0.10
                                                                      $500.00




                                                                      $500.00



                                                                      $500.00



                                                                      $500.00
                                                                                 $50.00




                                                                                $250.00



                                                                                $250.00



                                                                                 $50.00




    Service   09/07/2018                                       0.10   $500.00    $50.00

    Service   09/07/2018                                       0.10   $500.00    $50.00

    Service   09/14/2018                                       0.10   $500.00    $50.00

    Service   09/14/2018                                       0.10   $500.00    $50.00

    Service   09/17/2018                                       0.30   $500.00   $150.00



    Service   09/17/2018                                       1.00   $500.00   $500.00


    Service   09/18/2018                                       0.10   $500.00    $50.00


    Service   09/18/2018                                       0.10   $500.00    $50.00

    Service   09/20/2018                                       0.10   $500.00    $50.00

    Service   09/24/2018                                       0.10   $500.00    $50.00

    Service   09/27/2018                                       0.70   $500.00   $350.00


    Service   10/01/2018                                       1.00   $500.00   $500.00



    Service   10/04/2018                                       0.10   $500.00    $50.00




                                       Page 8 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 12 of
                                      30                     Invoice # 490 - 07/09/2019




    Service   10/09/2018                                       0.30   $500.00   $150.00




                                X
    Service   10/11/2018                                       0.10   $500.00    $50.00

    Service   10/15/2018                                       0.50   $500.00   $250.00


    Service   10/15/2018                                       0.10   $500.00    $50.00

    Service   10/16/2018                                       0.30   $500.00   $150.00



    Service   10/16/2018                                       0.10   $500.00    $50.00

    Service   10/16/2018                                       0.10   $500.00    $50.00

    Service   10/16/2018                                       0.30   $500.00   $150.00

    Service   10/18/2018                                       0.20   $500.00   $100.00



    Service   10/19/2018                                       1.00   $500.00   $500.00


    Service   10/19/2018                                       0.30   $500.00   $150.00



    Service   10/22/2018                                       0.10   $500.00    $50.00

    Service   10/22/2018                                       0.50   $500.00   $250.00

    Service   10/23/2018                                       0.10   $500.00    $50.00

    Service   10/24/2018                                       0.50   $500.00   $250.00

    Service   10/25/2018                                       0.10   $500.00    $50.00


    Service   11/02/2018                                       0.30   $500.00   $150.00



    Service   11/05/2018                                       0.50   $500.00   $250.00


    Service   11/05/2018                                       0.20   $500.00   $100.00


    Service   11/08/2018                                       0.30   $500.00   $150.00



    Service   11/08/2018                                       0.10   $500.00    $50.00




                                       Page 9 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 13 of
                                      30                     Invoice # 490 - 07/09/2019




    Service   11/09/2018                                       0.10   $500.00    $50.00

    Service   11/12/2018                                       0.40   $500.00   $200.00


    Service

    Service

    Service

    Service


    Service


    Service
              11/14/2018

              11/14/2018

              11/16/2018

              12/03/2018


              12/03/2018


              12/10/2018
                                X                              0.30

                                                               0.30

                                                               0.10

                                                               0.30


                                                               0.20


                                                               0.10
                                                                      $500.00

                                                                      $500.00

                                                                      $500.00

                                                                      $500.00


                                                                      $500.00


                                                                      $500.00
                                                                                $150.00

                                                                                $150.00

                                                                                 $50.00

                                                                                $150.00


                                                                                $100.00


                                                                                 $50.00


    Service   12/13/2018                                       1.00   $500.00   $500.00


    Service   12/13/2018                                       0.20   $500.00   $100.00

    Service   12/23/2018                                       0.10   $500.00    $50.00

    Service   01/04/2019                                       0.50   $500.00   $250.00


    Service   01/04/2019                                       0.10   $500.00    $50.00



    Service   01/04/2019                                       0.50   $500.00   $250.00


    Service   01/04/2019                                       0.20   $500.00   $100.00



    Service   01/08/2019                                       0.50   $500.00   $250.00


    Service   01/10/2019                                       0.50   $500.00   $250.00



    Service   01/18/2019                                       0.30   $500.00   $150.00


    Service   01/18/2019                                       0.30   $500.00   $150.00


    Service   01/18/2019                                       0.30   $500.00   $150.00




                                      Page 10 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 14 of
                                      30                     Invoice # 490 - 07/09/2019




    Service   01/18/2019                                       0.10   $500.00     $50.00

    Service   01/21/2019                                       0.10   $500.00     $50.00




                                X
    Service   01/22/2019                                       0.10   $500.00     $50.00



    Service   01/22/2019                                       0.20   $500.00    $100.00



    Service   01/23/2019                                       0.30   $500.00    $150.00


    Service   01/23/2019                                       0.10   $500.00     $50.00

    Service   01/24/2019                                       0.30   $500.00    $150.00


    Service   02/13/2019                                       0.20   $500.00    $100.00

    Service   02/28/2019                                       1.00   $500.00    $500.00



    Service   03/15/2019                                       0.10   $500.00     $50.00

    Service   03/25/2019                                       0.10   $500.00     $50.00

    Service   03/29/2019                                       0.20   $500.00    $100.00

    Service   04/02/2019                                       0.50   $500.00    $250.00


    Service   04/02/2019                                       0.10   $500.00     $50.00

    Service   04/03/2019                                       0.50   $400.00    $200.00

    Service   04/03/2019                                       0.50   $500.00    $250.00

    Service   04/03/2019                                       6.00   $500.00   $3,000.00

    Service   04/03/2019                                       1.00   $500.00    $500.00

    Service   04/03/2019                                       0.10   $500.00     $50.00

    Service   04/03/2019                                       1.00   $500.00    $500.00

    Service   04/04/2019                                       7.00   $500.00   $3,500.00

    Service   04/04/2019                                       0.10   $500.00     $50.00

    Expense   04/04/2019                                       1.00   $426.01    $426.01


    Service   04/05/2019                                       8.00   $400.00   $3,200.00




                                      Page 11 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 15 of
                                      30                     Invoice # 490 - 07/09/2019




    Service   04/08/2019                                       0.20   $500.00   $100.00




                                X
    Service   04/10/2019                                       0.10   $500.00    $50.00

    Service   04/12/2019                                       0.30   $500.00   $150.00

    Service   04/17/2019                                       0.30   $500.00   $150.00


    Service   04/18/2019                                       0.10   $500.00    $50.00


    Service   04/18/2019                                       0.50   $500.00   $250.00



    Service   04/22/2019                                       0.20   $500.00   $100.00

    Service   04/23/2019                                       0.10   $500.00    $50.00

    Service   05/02/2019                                       0.10   $500.00    $50.00

    Service   05/06/2019                                       1.00   $500.00   $500.00



    Service   05/07/2019                                       0.30   $500.00   $150.00

    Service   05/09/2019                                       0.50   $500.00   $250.00

    Service   05/13/2019                                       0.30   $500.00   $150.00


    Service   05/14/2019                                       0.50   $500.00   $250.00



    Service   06/11/2019                                       0.30   $500.00   $150.00

    Service   07/01/2019                                       0.20   $500.00   $100.00


    Service   07/01/2019                                       0.10   $500.00    $50.00


    Service   07/01/2019                                       0.30   $500.00   $150.00


    Service   07/01/2019                                       0.50   $500.00   $250.00


    Service   07/01/2019                                       0.30   $500.00   $150.00


    Service   07/01/2019                                       0.30   $500.00   $150.00




                                      Page 12 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 16 of
                                      30                     Invoice # 490 - 07/09/2019




    Service   07/03/2019                                                            0.20     $500.00     $100.00

    Service   09/24/2019
                                               X                                    0.10     $500.00      $50.00


                                                                                           Total       $42,776.01




   Detailed Statement of Account

    Current Invoice

       Invoice Number              Due On           Amount Due         Payments Received           Balance Due

    490                           07/09/2019           $42,776.01                          $0.00       $42,776.01

                                                                     Total Amount Outstanding          $42,776.01




   Please make all amounts payable to: Hanley Law

   Payment is due upon receipt.




                                                     Page 13 of 13
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 17 of
                                      30



                                                                     INVOICE
                                                                         Invoice # 491
                                                                      Date: 07/09/2019
                                                                     Due Upon Receipt
   Hanley Law
   365 Fifth Avenue S. Ste 202
   Naples, FL 34102
   United States


   Caleb Wistar



   16-CV-60284

   Wistar and Mayeaux v. Raymond James Financial Services, Inc. and
   Raymond James Financial Services Advisors, Inc.

     Type         Date           Description            Quantity    Rate     Total

    Service   02/11/2016                                    1.00   $500.00   $500.00

    Service   02/11/2016                                    0.20   $500.00   $100.00




                                 X
    Service   02/16/2016                                    0.10   $500.00    $50.00


    Service   02/17/2016                                    0.20   $500.00   $100.00


    Service   03/02/2016                                    0.30   $500.00   $150.00


    Service   03/02/2016                                    0.30   $500.00   $150.00



    Service   03/02/2016                                    0.10   $500.00    $50.00



    Service   03/03/2016                                    0.10   $500.00    $50.00



    Service   03/11/2016                                    0.30   $500.00   $150.00


    Service   03/29/2016                                    1.00   $500.00   $500.00




                                     Page 1 of 7
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 18 of
                                      30                     Invoice # 491 - 07/09/2019




                                X
    Service   03/29/2016                                       1.00   $500.00   $500.00



    Service   03/29/2016                                       0.10   $500.00    $50.00



    Service   04/01/2016                                       0.30   $500.00   $150.00

    Service   04/01/2016                                       0.30   $500.00   $150.00


    Service   04/06/2016                                       0.50   $500.00   $250.00


    Service   04/06/2016                                       0.30   $500.00   $150.00


    Service   04/15/2016                                       0.30   $500.00   $150.00



    Service   04/18/2016                                       0.10   $500.00    $50.00



    Service   04/18/2016                                       0.10   $500.00    $50.00


    Service   04/19/2016                                       1.00   $500.00   $500.00

    Service   04/21/2016                                       0.30   $500.00   $150.00


    Service   04/28/2016                                       0.10   $500.00    $50.00


    Service   04/29/2016                                       0.10   $500.00    $50.00


    Service   05/09/2016                                       1.00   $500.00   $500.00




    Service   05/26/2016                                       0.30   $500.00   $150.00



    Service   05/26/2016                                       0.10   $500.00    $50.00




                                       Page 2 of 7
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 19 of
                                      30                     Invoice # 491 - 07/09/2019




    Service   06/06/2016                                       0.30   $500.00   $150.00




    Service


    Service


    Service

    Service


    Service

    Service
              06/06/2016


              06/10/2016


              06/13/2016

              04/08/2018


              07/23/2018

              07/24/2018
                                X                              0.10


                                                               0.50


                                                               0.20

                                                               0.10


                                                               0.30

                                                               0.20
                                                                      $500.00


                                                                      $500.00


                                                                      $500.00

                                                                      $500.00


                                                                      $500.00

                                                                      $500.00
                                                                                 $50.00


                                                                                $250.00


                                                                                $100.00

                                                                                 $50.00


                                                                                $150.00

                                                                                $100.00

    Service   07/24/2018                                       0.30   $500.00   $150.00


    Service   07/24/2018                                       0.10   $500.00    $50.00



    Service   07/24/2018                                       0.10   $500.00    $50.00


    Service   08/08/2018                                       1.00   $500.00   $500.00



    Service   08/13/2018                                       0.20   $500.00   $100.00


    Service   08/13/2018                                       0.30   $500.00   $150.00

    Service   08/13/2018                                       0.20   $500.00   $100.00


    Service   08/14/2018                                       0.50   $500.00   $250.00


    Service   08/21/2018                                       0.30   $500.00   $150.00




    Service   08/21/2018                                       0.10   $500.00    $50.00



    Service   09/04/2018                                       0.10   $500.00    $50.00




                                       Page 3 of 7
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 20 of
                                      30                     Invoice # 491 - 07/09/2019




    Service   09/04/2018                                       0.10   $500.00    $50.00




    Service


    Service


    Service




    Service
              09/04/2018


              09/04/2018


              09/06/2018




              09/10/2018
                                X                              0.10


                                                               0.10


                                                               1.00




                                                               0.20
                                                                      $500.00


                                                                      $500.00


                                                                      $500.00




                                                                      $500.00
                                                                                 $50.00


                                                                                 $50.00


                                                                                $500.00




                                                                                $100.00



    Service   09/11/2018                                       0.50   $500.00   $250.00


    Service   09/11/2018                                       0.10   $500.00    $50.00



    Service   09/20/2018                                       1.00   $500.00   $500.00



    Service   09/27/2018                                       0.50   $500.00   $250.00


    Service   09/27/2018                                       0.50   $500.00   $250.00




    Service   09/27/2018                                       0.10   $500.00    $50.00


    Service   10/05/2018                                       0.10   $500.00    $50.00

    Service   10/08/2018                                       0.10   $500.00    $50.00

    Service   10/15/2018                                       0.50   $500.00   $250.00


    Service   10/18/2018                                       0.10   $500.00    $50.00



    Service   10/25/2018                                       0.10   $500.00    $50.00




                                       Page 4 of 7
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 21 of
                                      30                     Invoice # 491 - 07/09/2019




    Service   10/26/2018                                       2.00   $500.00   $1,000.00




                                 X
    Service   11/12/2018                                       0.40   $500.00    $200.00


    Service   11/13/2018                                       0.20   $500.00    $100.00


    Service   11/14/2018                                       0.30   $500.00    $150.00


    Service   11/15/2018                                       0.50   $500.00    $250.00



    Service   11/16/2018                                       0.50   $500.00    $250.00



    Service   11/20/2018                                       0.50   $500.00    $250.00




    Service   11/21/2018                                       0.40   $500.00    $200.00



    Service   12/13/2018                                       0.20   $500.00    $100.00

    Service   12/21/2018                                       0.30   $500.00    $150.00




    Service   12/21/2018                                       0.20   $500.00    $100.00



    Service   01/02/2019                                       0.50   $500.00    $250.00


    Service   01/14/2019                                       1.00   $500.00    $500.00



    Service   01/16/2019                                       0.30   $500.00    $150.00


    Service   01/16/2019                                       0.10   $500.00     $50.00


    Service   01/20/2019                                       0.10   $500.00     $50.00




                                       Page 5 of 7
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 22 of
                                      30                     Invoice # 491 - 07/09/2019




    Service   01/25/2019                                       0.50     $500.00     $250.00




                               X
    Service   01/29/2019                                       0.10     $500.00      $50.00


    Service   01/29/2019                                       0.40     $500.00     $200.00




    Service   01/31/2019                                       0.40     $500.00     $200.00


    Service   01/31/2019                                       0.40     $500.00     $200.00


    Service   01/31/2019                                       0.10     $500.00      $50.00


    Service   02/04/2019                                       0.40     $500.00     $200.00


    Service   02/08/2019                                       0.10     $500.00      $50.00

    Service   02/13/2019                                       0.30     $500.00     $150.00


    Service   02/14/2019                                       0.50     $500.00     $250.00




    Service   04/12/2019                                       0.30     $500.00     $150.00


    Service   04/15/2019                                       0.10     $500.00      $50.00


    Service   04/17/2019                                       0.30     $500.00     $150.00


    Service   12/13/2019                                       1.00     $500.00     $500.00



                                                                      Total       $15,950.00




   Detailed Statement of Account

    Current Invoice




                                       Page 6 of 7
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 23 of
                                      30                     Invoice # 491 - 07/09/2019




       Invoice Number              Due On           Amount Due        Payments Received        Balance Due

    491                           07/09/2019           $15,950.00                      $0.00     $15,950.00

                                                                    Total Amount Outstanding     $15,950.00




   Please make all amounts payable to: Hanley Law

   Payment is due upon receipt.




                                                      Page 7 of 7
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 24 of
                                      30




                     Exhibit “B”
  Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 25 of
                                        30



From:                         Travelocity.com <email@e.travelocity.com>
Sent:                         Wednesday, March 27, 2019 1:04 PM
To:                           Hanley@FINRAlawyer.org
Subject:                      Travelocity travel confirmation - Apr 4 - (Itinerary # 7422565503450)




       Thanks!
       Your reservation is confirmed. No need to call to reconfirm.


       W Fort Lauderdale, Fort Lauderdale
       Apr 4, 2019 - Apr 5, 2019


       See live updates to your itinerary, anywhere and anytime.


           See your itinerary             Download to your Phone




       Hotel overview

                                                    W Fort Lauderdale
                                                    401 North Fort Lauderdale Beach Blvd., Fort
                                                    Lauderdale, FL, 33304 United States of America
                                                    View hotel             Map and directions




       Reservation dates
       Apr 4, 2019 - Apr 5, 2019
       Itinerary #
       7422565503450


                                                        1
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 26 of
                                      30

   Get protection in case of last-minute cancellations or missed hotel nights

   Protect my hotel
   Expires 24 hours after confirmation of hotel booking




   Check-in and Check-out

   Check-in time                                           Check-out time
   3:00pm                                                  11 AM
   Check-in policies
   Minimum check-in age is 21
   Your room/unit will be guaranteed for late arrival.




   Room

   Guests
   Reserved for Sara Hanley
   1 adult
   Room
   Wonderful Room, Room, 1 King Bed, Resort View
   Room requests
   1 King Bed
   Non-smoking room




   Price summary

   Price breakdown
   Room price: $426.01
   1 night: $377.00
   Taxes & fees: $49.01

   Total: $426.01
   Collected by Travelocity


   Unless specified otherwise, rates are quoted in US dollars.




                                                                 2
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 27 of
                                      30




   Additional hotel fees

   The below fees and deposits only apply if they are not included in your selected room rate.
   You'll be asked to pay the following charges at the property:
   Resort fee: USD 37.10 per accommodation, per night

   The resort fee includes:

   Beach loungers
   Fitness/yoga classes
   Bicycle storage
   Internet access
   Phone calls
   In-room bottled water

   We have included all charges provided to us by the property. However, charges can vary, for
   example, based on length of stay or the room you book.
   The price shown above DOES NOT include any applicable hotel service fees, charges for
   optional incidentals (such as minibar snacks or telephone calls), or regulatory surcharges.
   The hotel will assess these fees, charges, and surcharges upon check-out.




   Rules and restrictions

   Cancellations and changes
   We understand that sometimes plans fall through. We do not charge a cancel or change fee.
   When the property charges such fees in accordance with its own policies, the cost will be
   passed on to you. W Fort Lauderdale charges the following cancellation and change fees.
   The room/unit type and rate selected are non-refundable. Should you change or cancel this
   reservation for any reason, your payment will not be refunded.
   No refunds will be issued for late check-in or early check-out.
   Stay extensions require a new reservation.
   Pricing and Payment
   Hotel fees
   The price DOES NOT include any applicable hotel service fees, charges for optional
   incidentals (such as minibar snacks or telephone calls), or regulatory surcharges. The hotel
   will assess these fees, charges, and surcharges upon check-out.
   Pricing
   Your credit card is charged the total cost at time of purchase. Prices and room/unit


                                                  3
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 28 of
                                      30

   availability are not guaranteed until full payment is received.
   Some properties request that we wait to submit guest names until 7 days prior to check in. In
   such a case, your room/unit is reserved, but your name is not yet on file with the property.
   Guest Charges and Room Capacity
   Base rate is for 1 guest.
   Total maximum number of guests per room/unit is 2.
   Maximum number of adults per room/unit is 2.
   Maximum number of children per room/unit is 1.
   This property considers guests aged 17 and under, at time of travel, to be children.
   Availability of accommodation in the same property for extra guests is not guaranteed.
   The fee for extra adults is $20.00 per person.




   More help

   About the Hotel
   For special requests or questions about the property, please call the hotel directly at
   Tel: 1 (954) 414-8200, Fax: 1 (954) 414-8250


   About your Reservation

   Visit our Customer Support page.

   Call Travelocity customer care at 1-855-201-7820




   Complete your trip




                                                    4
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 29 of
                                      30

   Avoid the stress of traffic!                                      Make it fun!!
   Let someone else do the driving                                   Explore activities in Fort Lauderdale
   Get a ride                                                        Get activities




   How will you get there?                                 How will you get around Fort Lauderdale?
   Find exclusive low-cost fares with major                Explore Fort Lauderdale with your own set of
   airlines                                                wheels
   Book your flight                                        Rent a car




      Please do not reply to this message. This email was sent from a notification-only email address that cannot
      accept incoming email.

      You are viewing this transactional email based on a recent booking or account-related update on
      Travelocity.com.

      © 1996-2019 Travelocity, Inc.. All rights reserved. Travelocity, the Stars Design, and The Roaming Gnome
      Design are trademarks of Travelocity, Inc. Use of this Web site constitutes acceptance of the Travelocity User
      Agreement and Privacy Policy. CST# 2056372-50




                                                            5
Case 0:15-cv-60334-WPD Document 182-3 Entered on FLSD Docket 07/12/2019 Page 30 of
                                      30


      EMLCID=TRAVELOCITY-
      US.PT.EVENTTRIGGEREDMAILING.ENSPURCHASECONFIRMATION.HOTEL&EMLDTL=DATE20190327-
      ISSUX.SIDX.KEY93974553323.PAIDX.LANGEN_US.MCIDX.TESTX.VERSX.MIDSX




                                            6
